United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 16, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-50229
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

ISRAEL T HERNANDEZ

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:04-CR-129-ALL
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     After his motion to suppress evidence seized during a search

of his residence was denied, Israel T. Hernandez entered a

conditional guilty plea to count 1 of an indictment charging him

with possession with intent to distribute 50 grams or more of

cocaine base.   Hernandez was sentenced to a 172-month term of

imprisonment and to a five-year period of supervised release.

Hernandez gave timely notice of his appeal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50229
                                  -2-

     The district court held that the officers executing the

warrant reasonably believed that the warrant authorized them to

enter Hernandez’s residence without knocking and announcing their

presence.   See United States v. Cantu, 230 F.3d 148, 151–52 (5th

Cir. 2000) (discussing knock-and-announce rule).    Hernandez

contends that the officers could not reasonably rely on the

warrant because it did not expressly authorize a no-knock entry.

     We review the district court’s fact findings for clear error

and its legal conclusions de novo.     See id. at 150.   A two-step

process is followed in “reviewing a district court’s denial of a

motion to suppress when a search warrant is involved.”      United

States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999).     If the

good-faith exception to the exclusionary rule announced in United

States v. Leon, 468 U.S. 897 (1984), applies at the first step,

however, the analysis is at an end and the district court’s

ruling should be affirmed.    Cherna, 184 F.3d at 407.

     Under the good-faith exception, “the Fourth Amendment does

not require the suppression of evidence obtained as a result of

objectively reasonable reliance on a warrant, even if the warrant

is subsequently invalidated.”    Id.   In this case, the search

warrant affidavit recited that Hernandez had a “past history of

assaultive behavior, including aggravated assault, resisting

arrest, and obstructing police.”    The affiant requested a “no-

knock clause . . . to ensure safety of the officers executing the

search warrant.”   The warrant stated that the search warrant
                          No. 05-50229
                               -3-

affidavit “on the reverse side hereof” had been presented to the

judicial officer and stated that “said affidavit is here now made

part hereof for all purposes.”   The warrant stated also that the

judicial officer found that the affiants had “probable cause for

the belief they express therein and establish existence of proper

grounds for issuance of this warrant.”

     Insufficient particularity in a search warrant may be cured

by incorporation by reference of the search warrant affidavit

submitted in support of the warrant if the affidavit is

physically attached to the warrant.   See United States v.

Beaumont, 972 F.2d 553, 560–61 & n.11 (5th Cir. 1992).    In this

case, the affidavit made part of the warrant stated with

sufficient particularity the reasons for requesting authorization

to enter the residence without knocking and announcing.    The

officers’ reliance on the warrant was not unreasonable.    The

judgment is

     AFFIRMED.